DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driver is connected to the at least one piston of claim 9 and the at least one piston is rigidly connected to the second bearing ring by a radially extending annular driver plate of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1: Line 1 recites “the pitch angle”, this should recite “a pitch angle”.	
Lines 5 and 7 each recite “rings”, this should recite “ring”.
Regarding claim 9: Line 3 recites “the driver”, there is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5: Line 2 recites “at least one radial roller bearing”, however, a roller bearing has already been introduced in claim 1.  Therefore, it is unclear how these roller bearings differ.
Regarding claim 6: Line 1 recites “two axial roller bearings”, however, a roller bearing has already been introduced in claim 1.  Therefore, it is unclear how these roller bearings differ. 
Regarding claim 7: This claim is rejected due to its dependency on claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Betran Palomas (US 2014/0056709), in view of Russ et al. (“Russ”; US 2009/0175724).
Regarding claim 1: Betran Palomas discloses an actuating drive (Fig. 7 and 10-19) for adjusting the pitch angle of a rotor blade (300) of a wind turbine having a bearing (500) comprising: 
a first bearing ring (320) and a second bearing ring (220) rotatable with respect to one another; 

an annular groove cylinder (410) formed in the first bearing ring; and 
at least one piston (205) displaceably received in the annular groove cylinder and drive-wise connected to the second bearing ring.
Betran Palomas does not explicitly disclose a roller bearing.
However, Russ discloses a roller bearing (paragraph 0057).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing of Betran Palomas to be a roller bearing, as disclosed by Russ, in order to increase the applications of the drive. 
Regarding claim 2: Betran Palomas discloses two or more pistons (205, 210, 215) are displaceably received in the annular groove cylinder and are each drive-wise connected to the second bearing ring (220, Fig. 13).
Regarding claim 3: Betran Palomas discloses first and second bearing rings but does not explicitly disclose two axial roller bearings, wherein the first and second bearing ring are supported with respect to one another by the two axial roller bearings, with, considered in cross-section, the at least one piston being at least partially arranged between the two axial roller bearings.
However, Russ discloses two axial roller bearings (unlabeled but on each side of 21’, Fig. 4), wherein the first and second bearing ring (13’, 14’) are supported with respect to one another by the two axial roller bearings (as they surround the roller 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing rings of Betran Palomas to include the roller bearings of Russ in order to increase the support. 
Regarding claim 4:  Betran Palomas discloses two bearing rings but does not explicitly disclose the annular groove cylinder and the two axial roller bearings define mutually overlapping diameter regions.
However, Russ discloses the annular groove cylinder (at 21’) and the two axial roller bearings define mutually overlapping diameter regions (as shown in Fig. 4).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing rings of Betran Palomas to include the roller bearings of Russ in order to increase the support. 
Regarding claim 5: Betran Palomas discloses first and second bearing rings but does not explicitly disclose the first and second bearing rings are supported with respect to one another by at least one radial roller bearing.
However, Russ discloses the first and second bearing rings (13’, 14’) are supported with respect to one another by at least one radial roller bearing (35, Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing rings of Betran Palomas to include the bearing of Russ in order to increase the support. 
Regarding claim 6: Betran Palomas discloses first and second bearing rings but does not explicitly disclose two axial roller bearings, and wherein the at least one radial roller bearing is between the two axial roller bearings.
However, Russ discloses two axial roller bearings (24, 25, Fig. 4), and wherein the at least one radial roller bearing (35) is between the two axial roller bearings (as shown in Fig. 2).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing rings of Betran Palomas to include the roller bearings of Russ in order to increase the support. 
Regarding claim 7: Betran Palomas discloses piston connected to the second bearing ring but does not explicitly disclose the at least one radial roller bearing is in a diameter region over which a driver extends that connects the at least one piston to the second bearing ring.
However, Russ discloses the at least one radial roller bearing (35) is in a diameter region over which a driver (21) extends.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing rings of Betran Palomas to include the roller bearings of Russ in order to increase the support. 
Regarding claim 8: Betran Palomas discloses the first bearing ring is formed as divided into two or more parts (in this case, three parts, 410, 420, 430, Fig. 13) and the annular groove cylinder is formed in the region of a separation plane or a separation area between the two or more parts of the first bearing ring (Fig. 13).

Regarding claim 9: Betran Palomas discloses a piston connected to the second bearing ring but does not explicitly disclose the two or more parts of the first bearing ring are sealed on one side of the annular groove cylinder by a static seal and are sealed on the other side of the annular groove cylinder by a sliding seal with respect to the driver, and wherein the driver is connected to the at least one piston.
However, Russ discloses the two or more parts of the first bearing ring are sealed on one side of the annular groove cylinder by a static seal (40, Fig. 2) and are sealed on the other side of the annular groove cylinder by a sliding seal (41) with respect to the driver (21), and wherein the driver is connected to the at least one piston (as stated above, this limitation is missing from the drawings, but the piston of Betran Palomas is in a similar location).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing ring of Betran Palomas to include the seals of Russ in order to properly seal the fluids in the bearing. 
Regarding claim 10: Betran Palomas discloses the static seal (510) and/or the sliding seal (also 510) is/are formed to act axially (as they are axially arranged).
Regarding claim 12: Betran Palomas discloses a wind turbine comprising: 
a rotor having a plurality of rotor blades (300), wherein the rotor blades are each fastened to a rotor hub (inherent in wind turbine construction) of the rotor by the actuating drive of claim 1 are adjustable with respect to their pitch angles.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Betran Palomas and Russ as applied to claim 1 above, and further in view of Numajiri et al. (“Numajiri”; US 2011/0187104).
Regarding claim 11: Betran Palomas discloses the at least one piston is rigidly connected to the second bearing ring, but does not explicitly disclose a radially extending annular driver plate.
However, Numajiri discloses a radially extending (via 35) annular driver plate (4, as stated above, this limitation is missing from the drawings).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing ring of Betran Palomas to include the driver plate of Numajiri in order to increase the connected between the piston and the bearing ring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SEAN GUGGER/           Primary Examiner, Art Unit 2832